UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2007


SHIRLEY J. UGBO,

                    Plaintiff - Appellant,

             v.

THE ALLIANCE LEGAL GROUP, P.L.L.C.; THE LAW OFFICES OF STEVE
C. TAYLOR, P.C.,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Mark S. Davis, District Judge. (2:15-cv-00151-MSD-RJK)


Submitted: February 28, 2018                                      Decided: March 16, 2018


Before WILKINSON, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley J. Ugbo, Appellant Pro Se. Steve Clayton Taylor, LAW OFFICES OF STEVE C.
TAYLOR, PC, Chesapeake, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shirley J. Ugbo appeals the district court’s orders granting summary judgment to

Defendants on her claims of retaliation, in violation of Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2012 & Supp. 2017). We

have reviewed the record and find no reversible error.            Accordingly, we affirm

substantially for the reasons stated by the district court. * Ugbo v. All. Legal Grp., No.

2:15-cv-00151-MSD-RJK (E.D. Va. Dec. 22, 2016; Aug. 2, 2017). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                                AFFIRMED




       *
         With respect to Ugbo’s claim that Defendants retaliated against her by issuing
memoranda critical of her work performance that were later used to justify her
termination, we conclude that Defendants offered a legitimate, nonretaliatory reason for
issuing the memoranda and that Ugbo failed to establish a genuine issue of material fact
as to pretext. See Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir.
2016) (describing pretext framework).


                                             2